Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner has no comment on the drawings.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title fails to give even the slightest hint at what the underlying composition is.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

          X
           I
The   [SiO1/2 –X]  unit in claim 1’s formula (1) is not possible. There cannot be a 
           I
          X

half oxygen between the Si atom and the “X” group. Only a full oxygen atom is possible here. Furthermore, how said unit could possibly attach to any of the other repeating units is also not understood. The attachment would look like:

                     
              T          X
               I           I                                      
     --O1/2SiO1/2 --SiO1/2 –X      where “T” is Y or R1 or R2
               I            I
              T           X

Of course a half oxygen cannot link the difunctional siloxane unit to the monofunctional terminal unit.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

         X  
          I                                                                                                                                                                                                                                                                                                                             
The [SiO1/2 –X]  unit in claim 1’s formula (1) was not present in the original specification. 
          I
         X

Nor is such a unit chemically possible for the reasons given in the 112 rejection above. Therefore, such a structure could not have been the obvious correction for the structure actually presented in the original disclosure.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1,3,4,7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mautner 5223586.
	Mautner exemplifies (tables 1,2) blends of PVC or PMMA or SAN or polystyrene with minor amounts of example 4’s modifier. PVC, PMMA, SAN and polystyrene all qualify as applicant’s thermoplastic (I). Example 4’s modifier (col 8 line 34-69) is a graft having an innermost siloxane core, an inner shell of siloxane made from octamethylcyclotetrasiloxane and an outer shell of methyl methacrylate. Together, the inner core and inner shell can be considered applicant’s “core”. It can be said that the “core” is composed of the polymerized octamethylcyclotetrasiloxane. The polymerized octamethylcyclotetrasiloxane results in a polydimethylsiloxane which can be represented by applicant’s formula (1) with “b”~1; R1 is methyl; a=c=e=0.
	The grafted modifier is said to be 23wt% methylmethacrylate (col 8 line 64).
	The reference does not report how much of the core is left uncovered by the shell.
	However, Mautner (col 8 line 60-62) adds the methyl methacrylate over a period of ½ hour. This slow addition of the grafting monomer is the technique applicant employs to achieve the high covering ratio (see comparative preparation example 1 of applicant’s specification versus preparation example 1). For this reason it is assumed that Mautner’s grafted modifier has the required coverage ratio and therefore Mautner’s grafted modifier meets applicant’s core-shell (II).

	In regards to applicant’s dependent claims:
	Mautner’s innermost core + first shell layer has a diameter of 145nm (col 8 line 50). The final particle has a diameter of 155nm (col 8 line 67). Therefore, the outer shell must have a thickness of 5nm.


Claims 1,3,4,7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mautner 5223586.
	Mautner exemplifies (#1 col 7 line 10-20) polymerizing 74mol% ocyamethylcyclotetrasiloxane, 18mol% methyltrimethoxysilane and 8mol% methacryloxypropyltrimethoxysilane to form a graft base. The resulting polysiloxane can be depicted as:

       Me  Me  Me   Me
        I       I      I      I
       [SiO-SiO-SiO-SiO]0.74 – [MeSiO3/2]0.18 – [Acyl-SiO3/2]0.08
        I       I       I      I
      Me    Me   Me   Me


This can be re-written as:
       Me  
        I      
       [SiO]2.96 – [MeSiO3/2]0.18 – [Acryl-SiO3/2]0.08
        I      
       Me   


OR
       Me  
        I      
       [SiO]0.92 – [MeSiO3/2]0.06 – [Acryl-SiO3/2]0.02
        I      
       Me   

This corresponds to applicant’s formula (1) with b=0.92; R1= methyl; a=c=e=0
Mautner’s extra trifunctional units are not forbidden by applicant’s formula. Therefore, this graft base can be considered applicant’s “core”.
	The graft base is then grafted with methylmethacrylate (col 7 line 21-35) which forms applicant’s “shell”. The graft is said to be 24% methylmethacrylate (col 7 line 32).
The reference does not report how much of the core is left uncovered by the shell.
	However, Mautner (col 7 line 28-30) adds the majority of methyl methacrylate over a period of 1 hour. This slow addition of the grafting monomer is the technique applicant employs to achieve the high covering ratio (see comparative preparation example 1 of applicant’s specification versus preparation example 1). For this reason it is assumed that Mautner’s grafted modifier has the required coverage ratio and therefore Mautner’s grafted modifier meets applicant’s core-shell (II).
The graft copolymer is intended to be used as an additive for polymer modification (col 6 line 64). Table 1 and 2 show the polymers to be modified include PVC, PMMA, SAN and polystyrene in minor amounts.
	It would have been obvious to add example 1’s graft copolymer to PVC, PMMA, SAN or polystyrene in minor amounts.


	In regards to applicant’s dependent claims:
	Mautner’s core has a diameter of 111nm (col 7 line 21). The final particle has a diameter of 127nm (col 7 line 35). Therefore, the outer shell must have a thickness of 8nm.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mautner 5223586 in view of JP2000290397.
	Mautner applies as explained above.
	Mautner does not suggest specific articles to be made from his PMMA + core/shell composition.
	Extruding PMMA + core/shell composition into films is known. JP2000290397 (abstract) suggests such films. Melt extrusion can be used to form the film (paragraph 16). Note that JP2000290397’s core shell has a silicone core (paragraph 9).
	It would have been obvious to form Mautner’s composition into any common article.



Claims 1,3-5,7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schultes 2004/0024121 in view of EP492376.
Mautner 5223586 is relied on as a translation of EP492376.
	Schultes exemplifies (#4) a blend of 88.5 PLEXIGLAS (ie polymethylmethacrylate – applicant’s (I)) with 11.5 impact modifier B. Impact modifier B (paragraph 33,34) is a core/shell particle having a silicone core and a polymethylmethacrylate shell made by the teachings of EP492376. The core/shell particles of EP492376 (or Mautner) preferably are 35-70 shell and consequently 65-30 core (col 6 line 2). The core of EP492376’s particles (claim 1) are of the formula:

        (R2SiO2/2)x(RSiO3/2)y(SiO4/2)z  with x=0-99.5%; y=0.5-100%; z=0-50%

With z=0 the structure becomes:
(R2SiO2/2)x(RSiO3/2)y

The reference’s extra (RSiO3/2)y  units are not forbidden by applicant’s formula. Therefore, this graft base can be considered applicant’s “core” with b~1; a=c=e=0.

 Mautner does not report how much of the core is left uncovered by the shell.
	However, Mautner’s examples adds the methyl methacrylate to the silicone core over a period of 30 minutes to 60 minutes hour. This slow addition of the grafting monomer is the technique applicant employs to achieve the high covering ratio (see comparative preparation example 1 of applicant’s specification versus preparation example 1). For this reason, it is assumed that Mautner’s grafted modifier has the required coverage ratio and therefore Mautner’s grafted modifier meets applicant’s core-shell (II).
	It would have been obvious to make Schultes’ core/shell in the manner taught by Mautner as Schultes directly teaches one to do so.

In regards to applicant’s dependent claims:
	Mautner’s examples have shell thicknesses with applicant’s range. This is calculated by subtracting the core’s diameter from the final overall dimeter and dividing by two. For instance, Schultes example 2 would have a thickness of (106-83)/2 or 11.5nm. 
	Schultes (claim 7) teaches extruding or injection molding his composition.


Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill would have recognized the original formula:

X                                                        X
 I                                                         I
(SiO)3/2-X   should have been          (SiO1/2)-X
 I                                                         I
 X                                                       X


This is not convincing. While moving the fraction inside the parenthesis to be immediately adjacent to the oxygen would be apparent to one of ordinary skill, the resulting structure is not chemically possible as a “half” oxygen cannot bridge the silicon atom “X” group. Nor would changing the fraction to “1/2” be the only possible correction. It would have been just as likely that two of the three “X” were the “misprint” with “-OX”  intended as shown by:
                                     
           OX                                             
            I
        -(SiO)-X
            I
           OX
                                                        
                                                    
  or even
           X                                             
            I
        -(SiO)-X                       
            I
           X

A trifunctional group is also possible (keeping the “3/2”) as shown by:

                                                O1/2-
                                                 I
       X-SiO3/2-  which is        X- Si-O1/2-
                                                  I
                                                 O1/2-

These potential corrections actually represent real world possibilities (unlike applicant’s attempted correction).
Applicant argues that the claimed siloxane core/shell particle does not graft bond the shell to the core and that Mautner requires an unsaturated (RSiO3/2) unit.
This is unconvincing. Applicant’s claims have no such limitations.  Applicant’s R1 and X groups can be hydrocarbons and substituted hydrocarbons. A vinyl substituent is certainly a “hydrocarbon”. A (meth)acrylate substituent can be considered a “substituted hydrocarbon”. Clearly, applicant’s claims encompass unsaturated substituents.
More importantly, a plain reading of Mautner’s claim 1 does not require an unsaturated substituent on the polysiloxane. Mautner’s examples 1,2 and 5 do not produce a polysiloxane with unsaturated substituents.
Any argument that applicant’s claim excludes the presence extra units will be unconvincing. Applicant’s formula (1) permits “e” be zero. Such structure with “e”= zero only depicts divalent entities. All polysiloxanes will have some terminating monovalent group/unit. With “e” being zero, some un-named monovalent group/unit must also be present. Therefore, it must be concluded that applicant’s formula (1) must permit other un-named units/groups be present.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        10/4/22